DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-13 are currently pending
Response to Arguments
3.	Applicant’s arguments with respect to the rejection(s) of claims 1-13 have been fully considered and are found unpersuasive.
	The arguments raised in the Remarks of 12/15/2021 are directed to the newly amended claims currently rejected for indefinitely recited semantic. 
Examiner initiated an AD-HOC interview on 01/05/2022 with the Attorney of record in attempt to clarify the claimed matter in the course of the instant examination, which could not be resolved telephonically absent an Applicant’s acceptance.  
	Due to irreconcilable comprehension differences dictated by the amended claims which are defined in detail at the rejection of the independent claims 1 and 8-9, issued under 35 U.S.C. 112(b), this action is brought to finality based on Applicant’s amendment provisions stipulated by MPEP § 706.07(a) and MPEP § 1207.03(a) (1), (4) and (5).
	Applicant’s representative is encouraged to contact the Examiner in order to advance the prosecution.

	
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the amended limitation reciting; “divide the binary signal into a bit value corresponding to a most significant bit of the binary signal and a bit string of the binary signal other than the bit value;  “.
	The specification and drawings do not define the terms under which the binary signal indicating the intra-prediction angular direction (i.e., the binarized prediction of N=16 directions in a four-bit representation generating the binary signal as depicted in Fig.12B), is being divided at any binary position into the “most significant bit”, MSB and another “bit string of the binary signal other than the bit value”. The paragraphs [0144]-[0148] of the application describing the operations applied to the generated “binary signal” of Fig.12B define not more than a parity computation by applying an XOR to the binary signal. Furthermore the amended terminology relating to “divide the binary signal…” may not be interpreted as being the result of the XOR operation, since such binary operation is mathematically known to perform a modulo 2 addition and by no means may indicate a binary division.
divide the binary signal…” represents hence the claims may not be properly examined.
Secondly, the recited “bit string of the binary signal other than the bit value”, where the other than the bit value may indicate the MSB of the binary signal representing the binary representation of the intra-prediction direction, hence it is deemed indefinite. The definition given in specification at Par.[0142] does not further clarify the meaning of the statement cited; (Id.) “…a value of a bit string other than most significant bit, of the binary signal of the value indicating a reference direction” as depicted in Fig.12A.  
	Examiner notes that at the above paragraphs the description of the reference directions is defined in decimal as N=16 and represented in binary format as “0000” to “1111” at Par.[0144] but further ambiguously reciting the decimal format as “11” with its corresponding binary value being “1011” at Par.[0145]-[0148]. It is recommended that the decimal values be specified as such, e.g., -- decimal “11” - - or - - decimal “1” - - in order to avoid misinterpreting decimal and binary values as being in distinctly different arithmetic format.
	For examination purpose, and based on the best claim interpretation derived from specification it is considered that, a single bit of [0, 1] value is generated and applied to the XOR circuit inputs as the binary signal representing the intra-prediction direction and another being the MSB bit value of the binary signal. The closest interpretation to the matter claimed at 1 and 8-9 may be derived from Par.[0148] of the PGPUB specification by which the encoding unit 1230 of Fig.12A, performs arithmetic encoding in context mode of the MSB value (e.g., MSB==1) and separately, (but not binary signal, (e.g., binary value “011”) which are coded in bypass mode.
	Correction is requested.
Allowable Subject Matter
5.	Claims 5 - 7 are objected, but would be allowable if written in independent form including the all the limitations of the base claims 1 and 8-9 respectively and upon overcoming the rejection issued under 35 U.S.C. 112, second paragraph.  
	Specifically the allowable matter is determined from the claims reciting matter being considered original;
5. (Currently amended) The encoding device according to claim 1, wherein the processor performs arithmetic encoding in a context mode, for an exclusive OR of the bit value and the prediction value.
6. (Currently amended) The encoding device according to claim 5, wherein the processor performs arithmetic encoding in a bypass mode, for a value of each bit of the bit string.  

7. (Original) The encoding device according to claim 2, wherein the processor: stores, in a table in advance for each position in the block to be processed, the prediction value according to the value indicating the reference direction selected when the intra prediction in the angle prediction mode has been performed in the upper adjacent block and the left adjacent block, and estimates the prediction value by referring to the table.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being obvious over Jiali Fu et al., (hereinafter Fu) (US 9,426,461) and Bae Keun Lee et al., (hereinafter Lee) (US 2018/0213222) in view of Tzu-Der Chuang et al., (hereinafter Chuang) (US 2017/0041022).
The applied references do not have a common inventor with the instant application. 
Re Claim 1. (Currently amended) Fu discloses, an encoding device (encoder in Fig.10, Col.1 Lin.48, 66-67, Col.2 Lin.1-3) comprising: 
a memory (memory Col. 13 Lin.13-15); and 
(a processing device, claim 1, in the form of an encoding device 1002 in Fig.10): 
estimate a prediction value in a reference direction that is selected when intra prediction in an angle prediction mode is performed in a block to be processed on the basis of a value indicating a reference direction selected when the intra prediction in the angle prediction mode has been performed in an adjacent block adjacent to the block to be processed (estimating a prediction value in an intra-prediction directional mode referenced to an angle of prediction to an adjacent block, Col.1 Lin.24-27, 29-30, 33-35); [[and]] 
binarize the value indicating the reference direction selected when the intra prediction in the angle prediction mode has been performed in the block to be processed to generate a binary signal (performing binarization of the luma sample angle and sending the binarized luma intra prediction angle to a decoder, step 104 in Fig.1 Col.4 Lin.43-67 and apply arithmetic encoding Col.7 Lin.46-67, Col.8 Lin.52-67 and Col.9 Lin.1-49, e.g., a unary coding Col.2 Lin.1-12); 

However, while Fu disclose the method of binarizing the intra-prediction directional mode and using unary binary representation, he does not expressly teach about performing the arithmetic coding by which comparing the binary MSB with the binary representation of the prediction value,
Lee teaches about a process to, perform arithmetic encoding for a comparison result between [[a]] the bit value (performing arithmetic encoding (CABAC) Par.[0089] on the binarized palette information index Par.[0271]-[0273] as applied to intra-prediction directional mode, Par.[0081] and determined on the value of the palette or dividing it into most significant bit (MSB) and a refinement bit per Par.[0265]-[0267] by comparing between the MSB of syntax Palette_run_msb_id_plus1 and the palette refinement bits palette_run_refinement_bits Par.[0268] where the predictor palette size is defined at code table in Fig.7, 11, 12).

However, Fu and Lee do not expressly teach the claim limitation, divide the binary signal into a bit value corresponding to a most significant bit of the binary signal and a bit string of the binary signal other than the bit value (this limitation is rejected under 35 U.S.C. 112(b) and require a preliminary correction); and 
Chuang teaches about separately coding the coding unit information as regular bins associated with the intra mode and a second part comprising bypass bins (Abstract), and to, divide the binary signal into a bit value corresponding to a most significant bit of the binary signal and a bit string of the binary signal other than the bit value (the regular binary information related to intra-mode prediction is directly and separately coded under binary arithmetic coding, CABAC encoder comprising a binarization stage 110 a context modeling 1120 and a binary arithmetic coding, BAC 130, where the bin value is coded in accordance to the syntax element and bin indexes the first in regular coding mode and the second in bypass mode Par.[0004]-[0008] and Fig.1 below

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 where the binarization results for the syntax element comprises regular bins and bypass bins comparable to the claimed matter, Par.[0022] Fig.2); and
The ordinary skilled in the art would have find obvious to combine the teachings of Fu of binarizing the intra-prediction directional mode and using unary binary representation by which improving the coding efficiency (Summary) with the expressly taught method of comparison result between a value of a most significant bit of a binary signal and the prediction value found in Lee, presenting the contributing advantage to coding efficiency by binarizing the palette index information, selectively signaling the palette index run (Par.[0028]-[0030]) and combining with the binarization process of the syntax and prediction modes described for an encoder using CABAC coding mode in Chuang, by which deeming the combination predictable. The rationale to combine finds support in the Graham factual inquiries necessary to substantiate the above combination, in view of the instant fact case under consideration and in accordance with explaining the conclusion of obviousness in view of the provisions stipulated in MPEP 2143. I. (E),(F): Basic Requirements of a Prima Facie Case of Obviousness. I.    EXEMPLARY RATIONALES 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
that may support a conclusion of obviousness above evidenced,  including :
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success [per motivations of increasing efficiency present in both arts]; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

* (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art [per Lee: “advantageous effects” Par.[0022]-[0030]; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

See precedence in: “The Federal Circuit recognized Agrizap as "a textbook case of when the asserted claims involve a combination of familiar elements according to known methods that does no more than yield predictable results." Id. Agrizap exemplifies a strong case of obviousness based on simple substitution that was not overcome by the objective evidence of nonobviousness offered. It also demonstrates that analogous art is not limited to the field of applicant’s endeavor, in that one of the references that used an animal body as a resistive switch to complete a circuit for the generation of an electric charge was not in the field of pest control.”  

Re Claim 2. (Original) Fu, Lee and Chuang disclose, the encoding device according to claim 1, 
Lee teaches about, wherein the processor estimates the prediction value for each position in the block to be processed on the basis of a value indicating a reference direction selected when the intra prediction in the angle prediction mode has been performed in an upper adjacent block adjacent to an upper side of the block to be processed and a left adjacent block adjacent to a left side of the block to be processed (performing intra-prediction based on based on neighboring pixels information, Par.[0080] according to the prediction direction, Par.[0081]).  

Re Claim 3. (Original) Fu, Lee and Chuang disclose, the encoding device according to claim 2, 
Lee teaches about, wherein the processor estimates the prediction value according to a position in the block to be processed in a case where the intra prediction in the angle prediction mode has not been performed both in the upper adjacent block and the left adjacent block (the intra-prediction angle is performed according to the scan direction, only horizontal, or only vertical prediction modes, Par.[0128]).  

Re Claim 4. (Original) Fu, Lee and Chuang disclose, the encoding device according to claim 1, 
Lee teaches about, wherein the processor estimates the prediction value by determining whether the reference direction selected when the intra prediction in the angle prediction mode is performed in the block to be processed belongs to a horizontal direction group or a vertical direction group (Par.[0128]).  


Re Claim 8. (Currently amended) This claim represents the encoding method executed by a computer as implemented at each and every step in the same order byy the encoding device of claim 1, hence it is rejected under similar evidentiary premises, mutatis mutandis.

Re Claim 9. (Currently amended) This claim represents the decoding device comprising each and every limitation of the decoding loop of the encoding method in inverse order (Lee: Fig.2 Par.[0098]-[0108]…), by selecting the prediction mode mutatis mutandis.

Re Claim 10. (Original)  This claim represents the decoding device comprising each and every limitation of the decoding loop of the encoding method in inverse order (Lee: Fig.2 Par.[0098]-[0108]…), by selecting the prediction mode from the multiple prediction directions as signaled by encoder hence it is rejected according to claim 2, mutatis mutandis.

Re Claim 11. (Original)  This claim represents the decoding device comprising each and every limitation of the decoding loop of the encoding method in inverse order (Lee: Fig.2 Par.[0098]-[0108]…), by selecting the prediction mode from the multiple prediction directions as signaled by encoder hence it is rejected according to claim 3, mutatis mutandis.
Re Claim 12. (Original)  This claim represents the decoding device comprising each and every limitation of the decoding loop of the encoding method in inverse order (Lee: Fig.2 Par.[0098]-[0108]…), by selecting the prediction mode from the multiple prediction directions as signaled by encoder hence it is rejected according to claim 4, mutatis mutandis.

Re Claim 13. (Original)  This claim represents the decoding device comprising each and every limitation of the decoding loop of the encoding method in inverse order (Lee: Fig.2 Par.[0098]-[0108]…), by selecting the prediction mode from the multiple mutatis mutandis.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/